Citation Nr: 0701734	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  The 
development requested by a March 2004 remand is now complete 
and this matter is again before the Board for appellate 
review.


FINDING OF FACT

The credible, competent evidence reveals the veteran's 
service-connected spine disability is productive of 
complaints of pain and stiffness with no objective evidence 
of muscle atrophy or abnormal movement on forced motion.  The 
disability is manifested by no more than moderate limitation 
of motion of the lumbar spine with flexion to no less than 50 
degrees and no associated neurologic symptoms. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5238, 5242 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in September 2001, May 2003, and May 
2004.  The letters informed the appellant of what evidence 
was required to substantiate an increased rating, and of his 
and VA's respective duties for obtaining evidence.  The 
latter letter, as well as a letter in November 2004, 
requested that he submit any evidence in his possession.  
While he was not provided with notice of the type of evidence 
necessary to establish a potential effective date, this 
failure was harmless error as the weight of the evidence is 
against his claim.

Here, the Board finds that any defect with respect to the 
timing of completion of the VCAA notice requirement was also 
harmless error.  Although additional notice was provided to 
the veteran after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
VA medical records, to include VA examination reports, as 
well private medical records.  The veteran submitted private 
treatment records in April 2005 that was not explicitly 
considered in the April 2005 supplemental statement of the 
case (SSOC).  In this regard, the RO determined that this 
evidence had no impact on the decision.  See routing and 
transmittal slip.  The Board finds that this evidence 
provides medical history, as it is dated outside of the 
rating period on appeal.  While medical history is for 
consideration in rating the disability at issue, these 
findings are consistent with clinical findings already of 
record.  As such, a remand for the issuance of an additional 
SSOC would serve no useful purpose in the instant case.  

Further, the claims file contains the veteran's statements in 
support of his appeal.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  It is observed that the schedular 
criteria for evaluating disabilities of the spine underwent 
revision during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Criteria Prior to September 26, 2003

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292, as in effect prior to September 26, 2003, the next 
higher, 40 percent evaluation, was warranted for severe 
limitation of motion of the lumbar spine.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, as in effect prior to September 26, 2003, the next 
higher, 40 percent evaluation, was warranted for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The evidence reveals the veteran had decreased range of 
motion of his back and that he was prescribed nonsteroidal, 
anti-inflammatory drugs and muscle-relaxants for his service-
connected low back strain.  His VA treatment records indicate 
his complaints mainly were of constant pain and stiffness.  
But see December 2004 VA examination report (examiner notes 
the veteran's complaints were somewhat vague with no 
identifiable cause).

In contrast to the veteran's complaints, the objective 
evidence fails to reveal an overall disability reflective of 
decreased function that approximates severe limitation of 
motion.  Upon VA examination in February 2003 he had forward 
bending to 90 degrees, backward bending to 20 degrees, side 
bending to 45 degrees bilaterally, and rotation to 45 degrees 
bilaterally.  The examination report indicates he ambulated 
without difficulty and he was able to stand on his toes and 
heels.  A September 2003 VA orthopedic consultation note 
shows the veteran had full range of motion of the spine, no 
spasms or tenderness upon examination, and that he walked 
normally without a limp.  See also December 2004 examination 
report noting X-ray revealed no significant osteoarthritic 
changes.

The veteran again underwent VA examination in March 2005 and 
the resulting report shows the veteran complained of a lack 
of endurance and poor coordination.  Upon examination, muscle 
spasms were noted along the spinal cord and the lower lumbar 
area was tense to palpation.  After repetitive motion, motion 
(as limited by pain) was measured as 50 degrees of flexion, 
10 degrees extension, 25 degrees left lateral flexion, 20 
degrees right lateral flexion, and 25 degrees rotation, 
bilaterally.  However, he had no muscle atrophy and he had a 
strong, steady gait; when he moved about the examination room 
during the exam, he guarded his movement as he indicated he 
was concerned about pain.  

The objective evidence does not support the veteran's 
assertions that his pain is paralyzing and prevents walking.  
Nor do his treatment records indicate he described this level 
of impairment to medical providers and, as such, the Board 
does not find the veteran's assertions contained in December 
2003 correspondence credible to support a higher disability 
rating.  In short, while the evidence reveals functional 
limitations associated with the veteran's complaints of pain, 
his overall disability picture does not approximate severe 
limitation of function such that a higher disability rating 
is warranted under the prior criteria used to evaluate 
limitation of motion.

While the evidence shows the veteran had been prescribed 
muscle relaxants and he complained of spasms and stiffness 
upon activity, the March 2005 VA examination report shows 
there was no deviation of the spine noticed.  See also 
January 2003 VA radiology report.  Also, while the veteran 
exhibited guarded movement, there was no objective evidence 
of abnormal mobility shown on forced motion.  As such, a 
higher 40 percent is also not warranted under the prior 
regulatory criteria used to evaluate lumbosacral strain.  See 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  

Based on the foregoing, the evidence fails to reveal a 
disability pictures which approximates the regulatory 
criteria, as in effect prior to September 26, 2003, for a 
disability rating in excess of 20 percent.  Moreover, no 
alternate Diagnostic Code affords a rating in excess of that 
amount.  Competent medical evidence fails to reveal 
neurologic symptoms associated with his chronic low back 
strain.  See February 2003, December 2004 VA examination 
reports (negative straight leg raising testing) and December 
2004 private medical record (veteran remained neurologically 
stable).  As such, the criteria used to evaluate 
manifestations of intervertebral disc syndrome are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Furthermore, as the medical evidence does not demonstrate 
functional impairment comparable to ankylosis, even with 
consideration of additional functional impairment due to 
pain, Diagnostic Codes 5286 and 5289 are not for application.  
There are no other relevant Code sections to consider.

Criteria From September 26, 2003

The amendment of the criteria used to evaluate spine 
disabilities, effective September 26, 2003, resulted in 
disabilities of the thoracolumbar spine being rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  Under this rating formula, a 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Here, the evidence shows the veteran had functional flexion 
of his lumbar spine beyond 30 degrees, even when limited by 
pain and repetitive motion.  See March 2005 VA examination 
report.  Also, his functional limitations did not approximate 
ankylosis.  As such, his disability picture does not 
approximate the criteria, as in effect from September 26, 
2003, for a rating in excess of 20 percent.  Again, as the 
evidence failed to reveal neurologic manifestations 
associated with his service-connected lumbar spine 
disability, the criteria used to evaluate manifestations of 
intervertebral disc syndrome is not applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).

In short, veteran's spine disability picture does not 
approximate the criteria for a higher disability rating under 
either the prior or revised regulations, and as the weight of 
the evidence is against his claim, this appeal is denied.  
Additionally, the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) is not warranted.  While the 
veteran argues that his current 20 percent disability rating 
does not properly compensate his degree of pain and he 
indicates that his lumbar spine disability interferes with 
daily activities to include sleeping, the evidence of record 
does not reveal an unusual or exceptional disability picture 
that renders impracticable the rating schedule.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

An evaluation in excess of 20 percent for low back strain is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


